 Case 2:19-cv-09557-JAK-RAO Document 5 Filed 11/06/19 Page 1 of 3 Page ID #:147



 1 Michele Ballard Miller (SBN 104198)
 2 mbmiller@cozen.com
   Nicole Herter Perkin (SBN 255152)
 3  nperkin@cozen.com
 4 COZEN O'CONNOR
   1299 Ocean Avenue, Suite 900
 5 Santa Monica, CA 90401
 6 Telephone: (310) 393-4000
   Facsimile: (310) 394-4700
 7
 8 Attorneys for Defendant
   G/O MEDIA, INC.
 9
10
11
                             UNITED STATES DISTRICT COURT
12
                           CENTRAL DISTRICT OF CALIFORNIA
13
14
15   NADINE JARRARD, an individual,             Case No.:

16                       Plaintiff,
17                                              DECLARATION OF KAI
     V.                                         FALKENBERG IN SUPPORT OF
18                                              NOTICE OF REMOVAL OF ACTION
19   G/O MEDIA, INC. a Corporation; and         FROM STATE COURT PURSUANT
     DOES 1-50, inclusive,                      TO DIVERSITY JURISDICTION
20                                              UNDER 28 U.S.C. §1441(b)
21                       Defendants.

22
23
24
25
26
27
28

          DECLARATION OF KAI FALKENBERG IN SUPPORT OF NOTICE OF REMOVAL OF ACTION FROM
              STATE COURT PURSUANT TO DIVERSITY JURISDICTION UNDER 28 U.S.C. §1441(b)
     LEGAL\43557186\1
 Case 2:19-cv-09557-JAK-RAO Document 5 Filed 11/06/19 Page 2 of 3 Page ID #:148



 1
                 I, Kai Falkenberg, declare as follows:
 2
 3
                 1.      I am currently employed by G/O Media, Inc. ("G/O Media") in
 4
     the position of General Counsel.      I have held this position since September
     2019.
 6
 7
                 2.      All of the statements in this Declaration, unless otherwise
 8
     indicated, are based upon my personal knowledge. If called to do so, I could
 9
     and would testify competently to the information contained herein.
10
11
                 3.      In my position as General Counsel, I am aware that as of
12
     September 16, 2019, when the initial Complaint in this case was filed and
13
     through the present, G/O Media has been incorporated in the State of
14
     Delaware.        G/O Media's corporate headquarters are located at 1540
15   Broadway, 27 th Floor, New York, New York, 10036.             G/O Media's Chief
16
     Executive Officer, Chief Financial Officer, Chief Technology Officer, and
17
     General Counsel are located in its New York headquarters.          In addition, the
18
     following senior leadership positions are also located in New York: Senior Vice
19 President, E-commerce, Events and Business Development, Senior Vice
20 President, Marketing, and Senior Vice President, Head of People. In my role
21 as General Counsel, I am aware that the executive and senior leadership team
22
     located in New York directs and controls the administrative and executive
23
     functions crucial to G/O Media's day-to-day operations.           In addition, the
24 development of policies which are crucial to G/O Media's nationwide and
25 international operations occurs largely in and emanates from New York.
26
27
28
                                                2
        DECLARATION OF KAI FALKENBERG IN SUPPORT OF NOTICE OF REMOVAL OF ACTION FROM
               STATE COURT PURSUANT TO DIVERSITY JURISDICTION UNDER 28 U.S.C. §1441(b)
     LEGAL\43557186\1
           Case 2:19-cv-09557-JAK-RAO Document 5 Filed 11/06/19 Page 3 of 3 Page ID #:149


           1
                                  4.   In my position as General Counsel, I am aware that prior to
           2
               filing the instant lawsuit, Ms. Jarrard, through her attorney, made a pre­
           3
               litigation demand to G/O Media as to her claims in this lawsuit, and that such
           4
               demand was in excess of the $75,000 minimum amount set forth in 28 U.S.C.
           5
               § 1332(a).
           6
           7
                                  5.    In my position as General Counsel, I have access to and am
           8
               familiar with the personnel records and other human resources records for G/O
           9
               Media. These records are maintained in the normal course of business and
          10
               we rely on them for information regarding the employment status, job positions,
          11
               termination dates, and pay data of G/O Media's current and former employees.
          12
          13
                            .6         In preparing this declaration, I have reviewed the personnel
          14
               records maintained by G/O Media for information relating to Plaintiff Nadine
     i    15
"0 �a
 z "           Jarrard. According to such records, Ms. Jarrard worked for G/O Media in Los
6u !!;,
          16
b �
               Angeles and her address on file during her employment was in Los Angeles,
z ,
�0   '
     "
          17
               California.         Based on G/O Media's personnel records, at the time of Ms.
U    0
     !
          18
               Jarrard's resignation in September 2019, she received an annual salary of at
          19
               least $200,000 per year, not including additional compensation, such as
          20
               bonuses.
          21
          22
                                  I declare under penalty of perjury under the laws of the United
          23
               States of America that the foregoing is true and correct.
          24
          25
                                  Executed on this f fh day of November, 2019 in New York, New
          26
               York.
          27
          28
                                             Kai Falkenberg
                  DECLARATION OF KAI FALKENBERG IN SUPPORT OF NOTICE OF REMOVAL OF ACTION FROM
                      STATE COURT PURSUANT TO DIVERSITY JURISDICTION UNDER 28 U.S.C. §1441(b)
               LEGAL\43557186\1
